Citation Nr: 9900034	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  93-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for upper back strain, 
claimed as thoracic spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from May 1961 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for a left knee disorder, a cervical spine 
disorder and a thoracic spine disorder.   

The case was previously before the Board in September 1995 
and December 1996 when it was remanded for further 
evidentiary development. 


CONTENTIONS OF APPELLANT ON APPEAL

It is contended by and on behalf of the veteran that he is 
entitled to service connection for disorders of the left 
knee, cervical spine and thoracic spine.  The veteran 
maintains that he has chronic disorders which were incurred 
during active service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims folder.  Based on our review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not met his 
burden of presenting plausible claims for service connection 
for a left knee disorder or a cervical spine disorder.  It is 
also the decision of the Board that with the resolution of 
any reasonable doubt in the veterans favor, the evidence 
supports his claim for service connection for an upper back 
strain. 


FINDINGS OF FACT

1.  The record is devoid of current medical evidence of a 
chronic left knee disorder.

2.  The record is devoid of current medical evidence of a 
chronic cervical spine disorder.

3.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a thoracic 
spine disorder has been developed. 

4.  The medical evidence of record reflects that it is at 
least as likely as not that the veteran has an upper back 
strain related to service.   


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a left knee disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a cervical spine disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  Resolving all reasonable doubt in the veterans favor, 
his chronic upper back strain was incurred in service.  
38 U.S.C.A. § 1131, 5107(b) (West 1991); 38 C.F.R. §§  3.102, 
3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show the veteran was treated in June 
1984 for pain in the shoulders and neck.  He was unable to 
move his neck fully to either side without pain.  The 
assessment was muscle spasms.  In October 1986 the veteran 
was seen with complaint of pain in the right side of the 
chest on deep breathing and in the upper thoracic region.  
Objective examination revealed tender right upper and mid 
thoracic, seemingly at the fifth rib.  The assessment was 
tender rib.  When he was seen in December 1987 the veteran 
complained of sharp pain in the left upper back and left 
upper chest with movement.  The assessment was chest pain, 
not cardiac, possible splenic flexure syndrome.  

In the medical history portion of his February 1991 physical 
examination for retirement, the veteran reported a history 
which included arthritis, swollen or painful joints, 
recurrent back pain, and trick or locked left knee.  
Specifically, he stated that bending hurt his back and noted 
a history of dislocation of the left knee in 1962 which was 
casted and well healed, except for occasional swelling and 
weakness treated successfully with Motrin.  On clinical 
evaluation the examiner noted no abnormalities of the lower 
extremities or the spine, with the exception of a surgical 
scar on the lower thoracic spine, which was well healed with 
no sequela (WHNS), and a traumatic scar on the left knee, 
also described as WHNS.  

Service medical records dated in March 1991 show the veteran 
was seen with complaints of progressively worsening pain 
laterally in his left knee, as well as popping, swelling, and 
giving way.  He traced the onset of symptoms to an injury 
many years earlier in a motorcycle accident.  Objective 
evaluation disclosed tenderness over the lateral joint line 
and positive McMurrays sign.  It was also noted the knee was 
stable.  X-rays were normal.  The assessment was torn lateral 
meniscus of the left knee.  

In April 1991 the veteran was seen after reportedly being 
involved in a motor vehicle accident several days earlier.  
He indicated that he had hit his head on a window, and his 
neck on a post.  The veteran complained that his shoulder 
blades ached.  It was noted that all x-rays were normal.  
With regard to the neck, there was no point tenderness on the 
spine.  Sensory and motor were intact.  The veteran had 
paraspinal stiffness and tenderness in the upper rhomboids 
and upper trap.  There was good range of motion in the spine, 
and tenderness of the thoracic spine and the right 
infrascapular.  The assessment was multiple musculoskeletal 
strain secondary to motor vehicle accident.  

Records dated in May 1991 reflect physical therapy for pain 
and muscle spasm in the right cervical and scapular areas.  
Following completion of physical therapy, an objective 
examination revealed persistent soreness in the neck and mid 
back between the shoulder blades.  The assessment was trauma 
to the neck and back.  The veteran was subsequently seen with 
complaints of pain.  The report of a July 1991 neurological 
evaluation noted that the results of magnetic resonance 
imaging spectroscopy (MRI) had been interpreted as normal.  
The neurologic examiners assessment was no evidence 
cervically for radiculopathy.  

On VA examination conducted in August 1991 range of motion in 
the neck was described as full flexion and extension, with 
lateral rotation limited to 45 degrees in either direction.  
Neurological evaluation disclosed that deep tendon reflexes 
were 2+/4+, coordination was intact and sensation was normal.  
Motor strength was 5/5 to flexion and extension in all 
extremities.  No abnormalities were revealed on x-rays of the 
cervical spine and left knee.

The report of his January 1996 VA examination shows the 
veteran reported a history of neck injury in a motor vehicle 
accident in 1989.  At that time he had reportedly been 
treated with physical therapy, a collar and medication.  
Objective examination revealed the veteran had 40 degrees of 
cervical spine extension.  Forward flexion was described as 
being able to bring his chin to his chest, and lateral 
flexion and rotation were normal.  Some discomfort was noted 
in the paraspinal muscles on extension and lateral flexion.  
On examination of the knees, range of motion was described as 
180 degrees of extension and 110 degrees of flexion, 
bilaterally.  The collateral and cruciate ligaments were 
stable.  A slight degree of patellar tenderness was noted in 
the left knee when the inferior surface of the patellar was 
tested by dislocation.  The veteran's gait was essentially 
normal.  In stating his diagnoses the examiner noted he had 
found very minimal discomfort in motion of the cervical 
spine, which could be the result of some degenerative disease 
there.  After discussion of multiple joints not at issue in 
this case, the examiner noted the remainder of the joint 
examination was entirely normal.  The report of cervical 
spine x-rays also conducted in January 1996 indicated normal 
studies, with no indication of degenerative joint disease.

On VA examination in March 1997 the veteran reported that his 
neck seemed better with the exception of a lot of popping, 
snapping, and cracking.  He also complained that the left 
knee popped on walking.  He related a history of injuring the 
knee in a combat area in Vietnam where he was not able to 
obtain medical treatment.  He also reportedly injured his 
back in the same incident.  The veteran stated that his back 
eventually became more tolerable, but with age his back 
bothered him more, particularly on bending and on lifting 
more than 30 pounds.  Under objective findings the examiner 
noted the veteran had 180 degrees of extension in both knees, 
and 120 degrees of flexion.  All motion was performed without 
pain.  Ligaments were stable and the patellae were non tender 
and normally mobile.  The veteran could squat and rise from a 
squat without difficulty.  Although the veteran insisted 
there was a scar on the knee, the examiner could not see a 
scar.  He concluded that if there had been a scar as 
indicated by the history it was well healed without any 
obvious deformity, inflammation or tenderness.  In fact there 
was no tenderness on the anterior lateral part of the knee, 
but tenderness was noted at the medial tibial condyle below 
the actual knee joint.  Under diagnosis the examiner noted 
that both knees had entirely normal range of motion with no 
evidence of joint disease, to include arthritis or 
degenerated cartilage.  It was noted the veteran was tender 
at the medial aspect of the tibial plateau below the joint 
margin which the examiner could not explain, but he noted the 
knee functioned very well without handicap.  The examiner 
reiterated that he saw no scar on the left knee.  Also noted 
were sensory changes to pin prick over the C6 nerve root in 
the forearm and the hand.  These weaknesses were very minimal 
and the cause was considered to possibly be a median nerve 
compression.  

On March 1997 spinal examination, the veteran complained that 
turning his head to either side caused pain which cleared 
immediately on bringing his neck to midline.  The veteran 
related his neck pain to a 1989 motor vehicle accident adding 
that cervical spine x-rays at that time were normal and he 
was told that he had soft tissue bruising.  On objective 
examination the examiner described cervical spine range of 
motion as follows: 40 degrees extension with normal flexion 
and 35 degrees of lateral flexion bilaterally.  Rotation was 
not more than 45  degrees on either side.  There was pain at 
45 degrees in the left paraspinal muscles on lateral flexion 
to the right, with no discomfort on lateral flexion to the 
left.  The dorsolumbar sacral spine exhibited normal curves 
and fully normal range of motion, described as extension of 
40 degrees, flexion to bring his fingertips almost to the 
floor, 35 degrees of lateral flexion on each side and 
rotation to more than 40 degrees.  Under diagnosis the 
examiner stated he did not believe the veteran had any 
abnormalities of the cervical spine, on the basis of the 
examination and x-rays which were normal.  Complaints of pain 
in the neck were attributed to ligamentous and 
musculoskeletal soreness on full lateral extension to the 
right.  

An additional VA orthopedic examination was conducted in June 
1997.  The examination report reflects the examiners 
thorough review of the veteran's medical record.  At the time 
of examination the veteran complained of recurrent upper back 
pain on a weekly basis, which was brought on by activity, 
particularly heavy lifting, or prolonged walking, more than 
two to three hours at a time.  He also described occasional 
morning pain and stiffness in the upper back.  Physical 
examination revealed no evidence of spasm over the upper back 
region.  There was some mild tenderness to palpation along 
the right medial scapular border.  On range of motion testing 
the veteran had 85 degrees of flexion with discomfort 
throughout.  The remainder of range of motion was 35 degrees 
each of extension, and lateral bending in either direction, 
and 40 degrees of bilateral rotation, all without upper back 
pain.  The impression was upper back strain secondary to 
motor vehicle accident.  

X-rays were subsequently obtained, revealing good alignment 
of the dorsal spine with the heights of the vertebrae and 
interspaces within normal limits.  No fractures were noted.  
The radiologists impression was normal views of the dorsal 
spine.  


Entitlement to Service Connection for Disorders of the Left 
Knee, Cervical Spine and Thoracic Spine

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a chronic condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellants 
claims for service connection for a left knee disorder and a 
cervical spine disorder are not well grounded.  To sustain a 
well grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet.App. 19 (1993).  A 
well-grounded claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown,  7 Vet.App. 498 (1995).  

The record in this case shows that the veteran was seen 
shortly before his retirement from service with reports of 
increasing left knee pain, popping, swelling, and giving way, 
since sustaining an injury many years earlier in a motorcycle 
accident.  Objective findings at that time were tenderness 
over the lateral joint line and positive McMurrays sign.  
The knee was stable, and X-rays were normal.  The assessment 
was torn lateral meniscus of the left knee.  On multiple post 
service VA examinations no chronic disorder of the left knee 
has been found.  In fact the March 1997 VA examiner concluded 
that there was no joint disease in the left knee, neither 
arthritis nor degenerated cartilage.  At that time, the scar 
indicated by the veteran on his left knee was not found by 
the examiner.  It was considered that the knee functioned 
very well without handicap.  Multiple x-rays of the knee 
conducted since service have been negative.  Moreover, there 
is no medical evidence or opinion to suggest that tenderness 
at the medial aspect of the tibial plateau below the joint 
margin, which was first noted in March 1997, is etiologically 
linked to any symptoms or events noted in service.  

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  In this regard, we do not doubt the sincerity of the 
veteran's assertions that he currently has a chronic knee 
disorder which is related to events in service.  However, his 
lay opinion is not sufficient to render the claim well-
grounded, inasmuch as evidence regarding medical diagnosis 
and causation must be provided by someone qualified by 
knowledge, training, experience, skill, or education which 
the veteran is not shown to possess. See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In view of the foregoing, 
the Board finds the elements of a plausible claim for service 
connection for a left knee disorder are not present.

Similarly, the current medical evidence does not indicate the 
veteran has any chronic disorder of the cervical spine.  In 
fact, the VA examiner in March 1997 specifically found no 
abnormalities of the cervical spine, on the basis of physical 
examination and x-ray studies.  Although the veteran was seen 
in 1984, for pain and muscle spasm in the area of the neck, 
and he was again treated for soreness and muscle spasm 
affecting the right side of the neck following a motor 
vehicle accident in 1991, no chronic disorder of the cervical 
spine was diagnosed during service.  

Moreover, the record does not reflect a continuity of 
symptomatology from service to the current time.  In this 
regard the report of the veteran's August 1991 VA examination 
reflects no complaints referable to the cervical spine.  At 
that time range of motion of the cervical spine was full 
flexion and extension, with 45 degrees of lateral rotation on 
each side and findings on x-rays were within normal limits.  
The earliest post service indication of cervical spine 
discomfort was reflected in the January 1996 VA examination 
report, more than four years after the veteran's separation 
from service, when minimal discomfort was noted on range of 
motion.  Furthermore, the record reveals no medical evidence 
or opinion to indicate that the left paraspinal soreness, and 
ligamentous and musculoskeletal soreness noted on examination 
in March 1997 is etiologically linked to any symptoms or 
events during service.  In the absence of supporting medical 
evidence, the veteran has not presented a plausible claim for 
service connection for a cervical spine disorder.  

With regard to service connection for upper back strain, 
claimed as a thoracic spine disorder, the Board finds that 
the veteran has met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded; that is, the 
claim is plausible.  Additionally, there is no indication 
that there are unobtained records which are available and 
which would aid a decision in this case.  Accordingly, we 
conclude that the record is complete and that there is no 
further duty to assist the veteran in developing the claim, 
as mandated by 38 U.S.C.A. § 5107(a).  

The record shows the veteran was seen on multiple occasions 
during service for pain and spasm in the upper back and upper 
thoracic region.  Following a motor vehicle accident in April 
1991 he had paraspinal stiffness and tenderness in the upper 
rhomboids and upper traps, as well as tenderness in the 
thoracic spine and right infrascapular.  The assessment at 
that time was musculoskeletal strain secondary to motor 
vehicle accident.  Persistent mid back soreness was noted in 
May 1991.  Post service medical records reveal no findings 
pertinent to the thoracic spine prior to March 1997, when it 
was noted that dorsolumbosacral spine range of motion was 
normal.  On evaluation of the thoracic spine in June 1997 the 
veteran complained of recurrent back pain with activity.  
There was mild tenderness to palpation along the right medial 
scapular border and discomfort was noted throughout forward 
flexion to 85 degrees.  

On evidentiary evaluation the Board notes the record does not 
demonstrate a current disorder of the thoracic spinal 
processes.  In fact, recent x-rays revealed good alignment of 
the vertebra and interspaces which were within normal limits.  
Nor does the record demonstrate a clear continuity of 
symptomatology from service.  Nevertheless, in June 1997 the 
VA examiner concluded, after thorough review of the medical 
record, that the veteran's current symptoms reflected upper 
back strain secondary to a motor vehicle accident.  

The law provides that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a 
veteran's claim, the benefit of the doubt shall be given to 
the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board concludes that when the evidence in 
this instance is viewed in the manner most favorable to the 
veteran, resolving doubt in his favor, service connection is 
warranted for upper back strain.  


ORDER

The claims for service connection for a left knee disorder 
and a cervical spine disorder are denied as not well-
grounded.

Service connection is granted for upper back strain.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
